Case 7:18-mj-08674-UA Document 15 Filed 01/30/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA : 4th ORDER OF CONTINUANCE
-V- : 18 MJ 8674
PAUL M. ROSENFELD,
Defendant.
conn X

Adjourned to February 27, 2019, Magistrate Judge Smith having found that the ends of
Justice served thereby outweigh the best interest of the public and defendant in a speedy trial in

that the failure to grant a continuance would be a miscarriage of justice.

Date: January 30, 2019
White Plains, NY
SO ORDERED

   

iki ao
Hon. Lisa Margaret Smith”
United States Magistrate Judge

A

Noe

 
